                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                   Case No.: 16-cr-20229
v.                                                 Hon. Gershwin A. Drain



MARVIN LAMONT JENKINS,

               Defendant.
___________________________/

  OPINION AND ORDER DENYING DEFENDANT’S EMERGENCY
 MOTION FOR RECONSIDERATION OF COMPASSIONATE RELEASE
                        [#136]

 I.    INTRODUCTION

      In July of 2017, Defendant Marvin Jenkins entered a plea of guilty to

 possession of 24 kilograms of cocaine with the intent to distribute. Defendant is

 currently serving his 13-year sentence at Lewisburg USP. On August 14, 2020,

 this Court denied the Defendant’s Motion for Compassionate Release. The Court

 concluded while Defendant had established “extraordinary and compelling”

 reasons supporting compassionate release, the sentencing factors did not support

 a reduction in sentence.      See ECF No. 135.    Now before the Court is the

 Defendant’s Motion for Reconsideration, filed on January 19, 2021. Defendant
 argues the Court should reconsider his request for compassionate release because

 his health condition is more dire, and he is needed at home to care for his ailing

 father.

 II.    LAW & ANALYSIS

       Local Rule 7.1(h)(3) of the Local Rules of the United States District Court

 for the Eastern District of Michigan provides:

           Generally, and without restricting the Court’s discretion, the Court
           will not grant motions for rehearing or reconsideration that merely
           present the same issues ruled upon by the Court, either expressly or
           by reasonable implication. The movant must not only demonstrate
           a palpable defect by which the Court and the parties and other
           persons entitled to be heard on the motion have been misled but
           also show that correcting the defect will result in a different
           disposition of the case.
E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is ‘a defect that is obvious, clear,

unmistakable, manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682,

684 (E.D. Mich. 2004) (citing United States v. Cican, 156 F. Supp. 2d 661, 668

(E.D. Mich. 2001)). “[A] motion for reconsideration is not properly used as a

vehicle to re-hash old arguments or to advance positions that could have been

argued earlier but were not.” Smith ex rel. Smith v. Mount Pleasant Pub. Sch., 298

F. Supp. 2d 636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir.1998)).




                                          2
      Defendant has failed to demonstrate a palpable defect with respect to this

Court’s Opinion and Order denying Compassionate Release. As an initial matter,

Defendant mistakenly argues the Court ignored his medical conditions of Type II

Diabetes and obesity when it denied his request for compassionate release. To the

contrary, the Court considered and relied upon Defendant’s medical conditions and

place of confinement to conclude he had satisfied the “extraordinary and

compelling” reasons required by 18 U.S.C. § 3582(c)(1)(A). See ECF No. 135,

PageID.1353-56.

      However, a finding that extraordinary and compelling reasons exist is not

the end of the analysis. See 18 U.S.C. § 3582(c)(1)(A). Defendant must also

establish he is entitled to relief in light of the sentencing factors contained in 18

U.S.C. § 3553(a). The Court thoroughly considered the sentencing factors and

determined Defendant was not a good candidate for a reduction in sentence

because his offense was extremely serious, involving 72 kilograms of cocaine.

The Court acknowledged Plaintiff’s positive characteristics, including lack of

criminal history, strong family relationships, good conduct while on bond and in

custody, and the BOP’s low risk of recidivism finding. However, release of

Defendant when he has served less than a third of his 13-year sentence will

improperly minimize the serious nature of his drug trafficking offense and will

undermine respect for the law. Defendant has failed to demonstrate a palpable
                                          3
defect with respect to this Court’s conclusion that he is not entitled to

compassionate release.

 III. CONCLUSION

      Accordingly, for the reasons stated above, Defendant’s Emergency Motion

for Reconsideration of Compassionate Release [#136] is DENIED.

      SO ORDERED.

Dated: May 7, 2021                               /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge




                         CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
               May 7, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       4
